EXAMINER’S COMMENT
Specification
	Amendments to the specification filed on November 10th, 2021, which include amendments to the brief descriptions of Fig. 5 and 6 ([0024] and [0025]), a newly introduced brief description of Fig. 7 ([0025.5]), and amendments to paragraph [0035] of the specification, have been accepted.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2, 4-9, 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 1, 8, and 15, Allison (US 4,059,361) discloses of a ball joint comprising nearly all of the limitations of the claimed invention, including a housing (comprising 44 and 30), a ball stud (24), a bearing assembly (22) including a plurality of metal segments (see Fig. 5) with a plurality of broken connectors between adjacent metal segments (connectors 39, 41, 43 between segments break upon locking of housing with cover plate 12; see Col. 3 lines 5-19).
	Allison does not explicitly disclose wherein the metal segments include a plurality of projections, wherein the bearing assembly includes a plastic portion that is overmolded around said plurality of projections to fixedly attach said metal segments with said plastic portion, and wherein said plastic portion allows said metal segments to individually move relative to one another.
	Brunneke teaches of a similar ball socket assembly having a bearing (1, 1’) made of a plastic portion (3, 3’) surrounding and fixed to an outer surface of a metal portion (2, 2’).
	However, neither reference nor a combination thereof teach or render obvious a ball joint meeting all of the limitations of the claimed invention, in particular, a bearing assembly comprising metal segments with a plurality of projections, wherein a plastic portion of the bearing assembly is overmolded around said plurality of projections to fixedly attach said metal segments with said plastic portion, and wherein said plastic portion allows said metal segments to individually move relative to one another. There is no teaching, suggestion, or motivation absent Applicant’s own disclosure to modify Allison or Brunneke to have the above claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678